TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00052-CV



                   William Joseph Rader and Michelle Lea Klotz, Appellants

                                                  v.

                 Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-08-0049-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                 Appellant William Joseph Rader’s brief was due June 28, 2010. The brief has not

been received and Rader’s appointed attorney, Rosemary Rose, did not respond to this Court’s notice

that the brief is overdue.

                 The appeal is abated. The trial court shall conduct a hearing to determine whether

Rader desires to prosecute this appeal and whether appointed counsel has abandoned the appeal. See

Tex. R. App. P. 38.8(b)(2); see also In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999, no

pet.) (applying Rule 38.8(b) to suit involving termination of parental rights). The court shall make

appropriate findings and recommendations. A record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk

of this Court for filing as a supplemental record no later than December 6, 2010. See Tex. R. App.

P. 38.8(b)(3).
Before Chief Justice Jones, Justices Patterson and Henson

Abated

Filed: November 5, 2010




                                               2